Crain, J.,
delivered the opinion of this Court.
The record in this case discloses the fact that about the 20th of August, 1864, William J. Hamill, the son of the appellant, deserted his lawful wife, and six infant children, and fled with his paramour to Europe. It does not appear that he authorized or empowered any one to take charge of his property, for the purpose of protecting and preserving it. The appellee, deserted and abandoned by her husband, filed her bill in the Circuit Court of Baltimore City, for a divorce a vinculo matrimonii, which she obtained, and the Court appointed a receiver to take possession of tlio property of the husband. The receiver, after executing his bond, proceeded to take charge of all the property of W. J. Hamill, including an oil refining establishment at the corner of Eden street and Canton avenue. The appellant, at this stage of the case, filed his petition in the cause, alleging that he was a partner of his son W. J. Hamill in carrying on the coal oil refining business, and asking to be made a party *686“ defendant in the case, to enable him fully and properly to represent his interest in the matter.” Upon the filing of the answer of the appellee, denying the allegations of the petitioner, a commission, by consent, was issued, to take testimony, and a large mass of evidence was taken to prove and disprove the co-partnership. At the hearing of the petition, the Judge of the Circuit Court dismissed the petition, on the ground that there was no evidence to.establish affirmatively the co-partnership as alleged by him. This Court is now called on to adjudicate a question of fact, and to determine whether the Judge was justified, from the evidence in the cause, in dismissing the petition of the appellant, on the ground that he had failed to prove, affirmatively, the co-partnership of his son and himself, as alleged in his petition. From our examination of the evidence, we are satisfied that the appellant and W. J. Hamill entered into a co-partnership in 1861, as alleged by Alexander Hamill. In this opinion we do not deem it necessary to state in' detail all the testimony taken in the cause.
It must be conceded', as it was clearly proved, that the property was jointly leased by them for carrying on the coal oil refining business, and that it was carried on in the name of A. & W. J. Hamill. Nor do we find evidence sufficient to satisfy us, that the partnership was dissolved previous to the absconding of W. J. Hamill in August, 1864, for we find as late as 11th of June, 1864, that W. J. Hamill accepted a draft drawn on him in the name of A. & W. J. Hamill. And Alexander Hamill, in his evidence, states positively that they were partners to the time of his son’s absconding from Baltimore, and his evidence is not contradicted by any witness, or by any facts and circumstances developed by the testimony taken in the cause. Both parties treated the partnership as existing up to the period of the absconding of W. J. Hamill; and those claiming under W. J. Hamill are con-*687eluded by his acts aud declarations. We are therefore of opinion that the Circuit Court erred in dismissing the appellant’s petition. As the appellant was invested with all the rights of a partner, he was entitled, upon the absconding of W. J. Hamill, to take possession of the partnership property and effects for the benefit of the company, and the appointment of a receiver by the Court to take charge of the property of W. J. Hamill, did not operate to divest Alexander Hamill of his rights to the partnership property, and we know of no principle of equity which would justify the appointment of a receiver to take possession of partnership property without allegations of waste and fraud committed or about to be committed by one partner to the loss and injury of the other partner or his legal representative. In the absence of all such averments and allegations, a receiver appointed to take possession of the property and effects of W. J. Hamill, had no legal right or authority to dispossess Alexander Hamill of the partnership property. As a receiver is an officer of the Court, he must obey the orders of the Court, and as the receiver in this case has taken possession of the partnership property under a misapprehension of his duties and rights, the Court can order and require him to make restitution of the partnership property to the appellant.
(Decided 12th November, 1867.)
We shall reverse the decree of the Circuit Court and remand the case to be proceeded with in conformity to the views expressed in this opinion.

Decree reversed and cause remanded.